[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                            No. 10-14796            ELEVENTH CIRCUIT
                                        Non-Argument Calendar          AUGUST 24, 2011
                                      ________________________           JOHN LEY
                                                                          CLERK
                           D.C. Docket No. 6:10-cr-00047-GAP-GJK-2

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellee,

                                                 versus

CARLOS HUMBERTO GUILLEN-RIVERA,

llllllllllllllllllllllllllllllllllllllll                           Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (August 24, 2011)

Before BARKETT, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

         Timothy R. Hartung, appointed counsel for Carlos Humberto Guillen-

Rivera in this direct criminal appeal, has moved to withdraw from further
representation of the appellant and filed a brief pursuant to Anders v. California,

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED and Guillen-Rivera’s convictions and

sentences are AFFIRMED. This case is REMANDED to the district court,

however, for the limited purpose of correcting the clerical error in the written

judgment. The statutes should read 26 U.S.C. §§ 5861(d) and 5871.




                                          2